Warren County, No. CA92-12-109. This cause is pending before the court as a discretionary appeal. Appellant’s request for an extension of time to file his memorandum in support of jurisdiction was granted by this court on April 29, 1994. Appellant’s memorandum in support of jurisdiction was due on May 24, 1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.